office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b06 grglyer postf-112207-14 wli third party communication none date of communication not applicable uilc date date to jack forsberg senior counsel st paul large business international from isaac w zimbalist senior technical reviewer branch corporate david r haglund chief branch passthroughs and special industries subject treatment of payment made by partnership purportedly with respect to qualified written notices of allocation issued by exempt cooperative which is the predecessor in interest to partnership this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend cooperative partnership product year --------------------------------- ---------------------------------- --------------- ------- postf-112207-14 year year year date date state x state y dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej ------- ------- ------- ----------------------- ----------------------- -------------- ----------- ------------------ ------------------ ------------------ ------------------ ------------------ ------------------ ------------------ ----------- ----------- filing --------------------------------------------------------------------------------- -------------------------------------------------------------------------------- filing --------------------------------------------------------------------------------- -------------------------------------------------------------------------------- a b ------------ ----- postf-112207-14 issue sec_1 whether partnership the successor_in_interest to cooperative is entitled to a deduction for its payment in year purportedly with respect to qualified written notices of allocation qwnas issued by cooperative the predecessor in interest to its patrons holders prior to its conversion into partnership conversion if so whether that deduction is capital or ordinary whether the holders realized income upon receipt of the payment in year if so whether that income is capital or ordinary conclusion sec_1 partnership is not entitled to a deduction for its payment in year such payment was not made with respect to the qwnas which had been extinguished as part of the conversion rather such payment was made with respect to the holders’ preferred partnership_interest in partnership in the face amounts of the former qwnas therefore such payment is a nondeductible distribution_of_property by partnership to the holders pursuant to sec_731 the holders that received the year payment from partnership recognized gain_or_loss pursuant to sec_731 facts background cooperative was a state y corporation that was an exempt cooperative within the meaning of sec_521 cooperative was a marketing_cooperative that bought product from its shareholders patrons holders processed the product and marketed the product it produced each holder was required to enter into a uniform delivery and marketing agreement with cooperative whereby that holder was required to deliver one product to cooperative each year for each share of stock the holder held in cooperative see p ---- of filing a regulatory document filed by partnership as the successor_in_interest to cooperative cooperative began operations in year as of date cooperative had outstanding a shares of stock see p ---- of filing held by b shareholders see p ---- of filing a regulatory document filed by partnership as the successor_in_interest to cooperative the restructuring postf-112207-14 effective on date cooperative restructured into a state x limited_liability_company partnership for state x business law purposes the parties treated the restructuring as follows a statutory merger of cooperative into a transitory state x corporation the acquiring_corporation followed by a statutory conversion in which the acquiring_corporation becomes subject_to the state x limited_liability_company statute conversion as a result of the conversion each share of cooperative’s common_stock was converted into one class a unit and one class b unit of partnership following the conversion partnership continued the product processing and marketing business of cooperative but not as a cooperative sec_1381 a cooperative can only operate in corporate form the qwnas in the years prior to the conversion cooperative paid its holders patronage_dividends a portion of which were paid in the form of qualified written notices of allocation qwnas within the meaning of sec_1388 the qwnas contained the following terms they were redeemable solely within the discretion of the board_of directors and recited no promise to pay they gave the holders thereof no right to enforce payment they bore no interest they represented capital contributed to the revolving fund from patronage_dividends they were subordinated to indebtedness of the cooperative they were not segregated from other capital funds of the cooperative they had no fixed maturity nor were they payable upon demand and allocations to the participation certificates were offset by operating losses showing them to constitute capital subject_to the risk of the business see pp -----------of filing as of date cooperative still had outstanding dollar_figurea of the qwnas it had previously issued under its merger and conversion agreements partnership assumed cooperative’s obligation to pay the remaining balance dollar_figurea of the qwnas to the holders of those qwnas partnership paid off a total of dollar_figurec of the qwnas in year and year and claimed a capital_loss for each year of dollar_figured and dollar_figuree respectively in year partnership paid off the remaining dollar_figuref of the qwnas and claimed a capital_loss of dollar_figureg valuation as part of conversion partnership sought an appraisal to determine the value of the qwnas and the net value of cooperative’s assets postf-112207-14 the appraised value of the qwnas was determined to be dollar_figureb an amount less than their aggregate face_amount of dollar_figurea see p ---- of filing the appraised net value of cooperative’s assets as a going concern was dollar_figureh however partnership asserts that value could be as much as or more than dollar_figurej see p ---- of filing law and analysis law sec_331 provides that amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange for the stock sec_336 provides that except as otherwise provided in sec_336 or sec_337 gain_or_loss shall be recognized to a liquidating corporation on the distribution_of_property in complete_liquidation as if such property were sold to the distributee at its fair_market_value sec_368 provides that the term reorganization means a mere change in identity form or place of organization of one corporation however effected sec_521 provides that a farmers’ cooperative organization described in sec_521 shall be exempt from taxation under this subtitle a sec_1 - except as otherwise provided in part i of subchapter_t sec_1381 and following sec_521 defines the farmers’ cooperatives that are exempt from taxation to the extent provided in sec_521 sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_731 describes the treatment to partners of a distribution_of_property from a partnership sec_731 provides that no gain_or_loss shall be recognized to a partnership on a distribution to a partner of property including money sec_1_752-1 provides an obligation is a liability for purposes of sec_752 and the regulations thereunder only if when and to the extent that incurring the obligation a creates or increases the basis of any of the obligor’s assets b gives rise to an immediate deduction to the obligor or c gives rise to an expense postf-112207-14 that is not deductible in computing the obligator’s taxable_income and is not properly chargeable to capital sec_1_752-1 defines for purposes of this paragraph the term obligation sec_1_752-7 defines a sec_1_752-7 liability as an obligation in sec_1_752-1 to the extent that either the obligation is not described in sec_1_752-1 or the amount of the obligation under paragraph b e ii of this section exceeds the amount taken into account under sec_1_752-1 sec_1_752-7 provides that a partner’s share of a partnership’s sec_1_752-7 liability is the amount of deduction that would be allocated to the partner with respect to the sec_1_752-7 liability if the partnership disposed of all its assets satisfied all other liabilities and paid an unrelated_person to assume all of its sec_1_752-7 liabilities in a fully taxable arm’s length transaction assuming such payment would give rise to an immediate deduction to the partnership sec_1_752-7 provides the remaining built-in_loss associated with a sec_1_752-7 liability equals the amount of the sec_1_752-7 liability as of the time of the assumption of the sec_1_752-7 liability by the partnership sec_1381 provides that this part shall apply to any organization exempt from tax under sec_521 relating to exemption of farmers cooperatives from tax sec_1382 provides that in determining the taxable_income of an organization to which this part applies there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends as defined in sec_1388 to the extent paid in money qualified written notices of allocation as defined in sec_1388 or other_property except nonqualified written notices of allocation as defined in sec_1388 with respect to patronage occurring during such taxable_year sec_1385 provides that except as otherwise provided in sec_1385 each person shall include in gross_income the amount of any patronage_dividend which is paid in money a qualified_written_notice_of_allocation or other_property except a nonqualified_written_notice_of_allocation and which is received by him during the taxable_year from an organization described in sec_1381 sec_1388 defines for purposes of this subchapter the term patronage_dividend sec_1388 defines for purposes of this subchapter the term qualified_written_notice_of_allocation postf-112207-14 sec_1_1388-1 provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the patron the stated dollar amount allocated to him on the books of the cooperative organization and the portion thereof if any which constitutes a patronage_dividend sec_301_7701-3 provides that if an eligible_entity classified as an association elects under sec_301_7701-3 to be classified as a partnership the following is deemed to occur the association distributes all of its assets and liabilities to its shareholders in liquidation of the association and immediately thereafter the shareholders contribute all of the distributed assets and liabilities to a newly formed partnership in 464_f2d_394 5th cir the fifth circuit stated that g uidelines for determining the ‘debt versus equity’ question have been - sic developed by the courts in a number of cases decisions in this circuit have stressed at least thirteen factors which merit consideration in determining this issue they are the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity date1 the source of payments the right to enforce payment of principal and interest2 participation in management flowing as a result the status of the contribution in relation to regular corporate creditors the intent of the parties thin or adequate capitalization3 identity of interest between creditor and stockholder4 the presence of a fixed maturity_date indicates a fixed obligation to repay a characteristic of a debt obligation the absence of the same on the other hand would indicate that repayment was in some way tied to the fortunes of the business indicative of an equity advance mixon pincite a fixed obligation to repay the advance is an indicia of debt mixon pincite we have noted before that thin_capitalization is very strong evidence of a capital_contribution where the debt to equity ratio was initially high the parties realized the likelihood that it would go higher and substantial portions of these funds were used for the purchase of capital assets and for meeting expenses need to commence operations emphasis in original mixon pincite if advances are made by stockholders in proportion to their respective stock ownership an equity postf-112207-14 source of interest payment sec_5 the ability of the corporation to obtain loans from outside lending institutions6 the extent to which the advance was used to acquire capital assets and the failure of the debtor to repay on the due_date or to seek a postponement analysis the federal_income_tax consequences of the restructuring the service and partnership agree that pursuant to sec_368 the merger of cooperative into the acquiring_corporation qualifies as a tax-free reorganization the service and partnership also agree that sec_301_7701-3 governs the treatment of the conversion however because the service and partnership view the status of the qwnas differently they reach different conclusions on the one hand the service takes the position that the qwnas are an equity_interest in cooperative this position results in the following treatment of the conversion a cooperative distributed all of its assets and liabilities to its shareholders including all the holders in complete_liquidation and would recognize gain_or_loss pursuant to sec_336 b cooperative’s shareholders including all the holders received all of the assets and liabilities in exchange for and in extinguishment of their equity_interest both the common_stock and the qwnas in cooperative and would recognize gain_or_loss pursuant to sec_331 and capital_contribution is indicated mixon pincite the failure to insist on interest payments ordinarily indicates that the purported creditors are not seriously expecting any substantial interest_income but are interested in the future earnings_of the corporation or the increased market_value of their interest id if a corporation is able to borrow funds from outside sources at the time an advance is made the transaction has the appearance of a bona_fide indebtedness mixon pincite there is a fact question of whether cooperative had even a de minimus amount of assets greater than the face_amount of the qwnas to distribute to its shareholders with respect to the common_stock which is required for the dissolution of cooperative to be treated as a liquidation under sec_331 however we note that the year of the dissolution is closed and that the tax status of the dissolution does not affect the issue of the treatment of the qwnas postf-112207-14 c immediately thereafter the holders contributed all of those assets and liabilities to a newly formed partnership partnership in exchange for partnership interests one class a unit and one class b unit for each share of common_stock they formerly held in cooperative and also preferred partnership interests in the aggregate amount of the former qwnas in partnership and neither partnership nor the holders would recognize gain_or_loss on this exchange pursuant to sec_721 see also revrul_69_534 1969_2_cb_48 on the other hand partnership takes the position that the qwnas are a liability of cooperative this position results in the following treatment of the conversion a cooperative distributed all of its assets and liabilities including the qwnas to the owners of its common_stock in complete_liquidation and would recognize gain_or_loss pursuant to sec_336 b the owners of cooperative’s common_stock received all of the assets and liabilities including the qwnas in exchange for and in extinguishment of their common_stock in cooperative and would recognize gain_or_loss pursuant to sec_331 c immediately thereafter the former owners of the common_stock of cooperative contributed all of these assets and liabilities including the qwnas to a newly formed partnership partnership in exchange for interests of partnership one class a unit and one class b unit for each share of previously held common_stock of cooperative and neither partnership nor the former shareholders of cooperative would recognize gain_or_loss on this exchange pursuant to sec_721 and d partnership assumed cooperative’s obligation to pay the holders with respect to the former qwnas taxpayer’s argument it is our understanding that the taxpayer asserts that the liquidation of cooperative and subsequent sec_721 contribution of the qwnas in the formation of partnership resulted in the assumption of a third party liability it is also our understanding that the taxpayer argues that because not all the holders are partners in partnership because according to partnership the holders held the qwnas as creditors the qwnas therefore are a third party liability as to all patrons and not an equity_interest in partnership according to partnership it is entitled to a deduction for the satisfaction of this liability above the remaining built-in_loss associated with the this step is not specifically addressed in sec_301_7701-3 however the service takes the position that as part of the construct described in that provision creditors of the liquidating corporation become creditors of the resulting_partnership am2011-003 postf-112207-14 liability pursuant to sec_1_752-7 which relates to partner’s transfer of a sec_1_752-7 liability service position treatment of the qwnas the long standing position of the service has been that for purposes of applying the corporate_reorganization provisions of sec_368 a qwna or any substantively similar instrument9 represents an equity_interest in a cooperative revrul_70_298 1970_1_cb_82 and gcm date the tax_court has adopted this position see 60_tc_412 but see 104_tc_696 the court held that the tax_benefit_rule applies when a cooperative redeems qwnas for less than their face_amount since the taxpayer had deducted the full face_amount of the qwnas when it issued them and therefore did not have to address taxpayer’s argument that sec_311 overrides the tax_benefit_rule in so holding the court opined that the qwnas at issue did not represent an equity_interest for purposes of sec_311 and therefore sec_311 does not apply to distributions with respect to such instruments reversed on other grounds 110_f3d_769 11th cir the eleventh circuit reversed the tax court’s decision on the tax_benefit_rule without commenting on whether the qwnas are debt or equity in revrul_70_298 the service held that the rearrangement of the capital structure of an exempt_farmers'_cooperative whereby its members' revolving fund credits10 are exchanged for share interests in a permanent capital fund constitutes a reorganization under sec_368 revrul_70_298 listed the following factors in concluding that revolving fund credits are equity they are repayable at the discretion of the board_of directors the holders are not entitled to interest on the outstanding balance they can only be paid out of the cooperative’s capital_account and upon dissolution only assets remaining after payment to creditors can be paid to the holders the rationale of revrul_70_298 applies to this case first the description of the revolving fund credits are in all material respects identical to the description of the qwnas in this case moreover these factors correspond to factors listed in estate of mixon as indicia of equity for example the first factor they are repayable at the discretion of the board_of directors corresponds to the second mixon factor the presence or absence of a fixed maturity date11 the second factor the holders are not entitled to interest on the outstanding balance corresponds to the fourth mixon factor the right to enforce payment of principle and interest12 the third factor they can only see sec_1_1388-1 the term revolving fund credits is included in the definition of a written_notice_of_allocation see sec_1_1388-1 see also n see also n postf-112207-14 be paid out of the cooperative’s capital_account corresponds to the third mixon factor the source of payments the fourth factor upon dissolution only assets remaining after payment to creditors can be paid to the holders corresponds to the sixth mixon factor the status of the contribution in relation to regular corporate creditors moreover the qwnas do not have any contrary factors indicating debt thus for the same reasons the revolving fund credits in revrul_70_298 are treated as equity the qwnas should be treated as equity in this case second as noted above the revolving fund credits were exchanged for a share interest in the permanent capital fund of the same entity similarly in this case the holders are exchanging the qwnas for a preferred partnership_interest in partnership that is an interest in the permanent capital fund of partnership while the transaction does not involve the same entity nor is the acquiring entity a corporation the underlying principle nevertheless applies in both cases in atwood grain petitioner was a patron in a farming cooperative which was merged with another cooperative after the merger petitioner exchanged participation certificates of the old cooperative for preferred_stock in the merged cooperatives the sole question before the court was whether the participation certificates13 constituted an equity_interest in the cooperative petitioner exchanged them pursuant to a recapitalization which qualified as a nontaxable reorganization under sec_368 therefore the loss sustained by petitioner on the exchange was not recognized by reason of sec_354 the atwood grain court listed the following factors in holding that the participation certificates should be treated as equity they were redeemable solely within the discretion of the board_of directors and recited no promise to pay14 they gave the holders thereof no right to enforce payment as there is no evidence in the record whatever that the certificates imposed on the cooperative a legal obligation15 they bore no interest16 by their own terms they represented capital contributed to the revolving fund from patronage dividends17 they were subordinated to indebtedness of the cooperative18 they were not segregated from other capital funds of the cooperative19 they had no fixed maturity nor were they by their terms payable upon demand20 and allocations to the participation certificates were offset by operating losses showing them to constitute capital subject_to the risk of the the court stated that the term retain certificate is another term meaning the same as participation_certificate 60_tc_412 a retain certificate is included in the definition of a written_notice_of_allocation see sec_1_1388-1 the second mixon factor the fourth mixon factor id the first mixon factor the sixth mixon factor the third mixon factor the second mixon factor postf-112207-14 busine sec_21 atwood grain t c pincite as explained in the facts section of this memo each of the factors listed by the atwood grain court as indicia of equity are also present with respect to the qwnas issued in this case thus for the same reasons the atwood grain court concluded that the participation certificates were equity the qwnas should also be equity in this case in gold kist a cooperative redeemed qwnas for less than their face_amount the difference the service argued that the taxpayer had to take the difference into income under the tax_benefit doctrine since pursuant to sec_1382 it had deducted the full face_amount of the qwnas when it issued them the taxpayer argued that the tax_benefit doctrine did not require it to recapture the difference further the taxpayer argued that even if the tax_benefit doctrine ordinarily would require recapture sec_311 applied to the redemption of the qwnas and overrode the application of the doctrine sec_311 provides except as provided in sec_311 that no gain_or_loss shall be recognized to a corporation on the distribution_of_property not in complete_liquidation with respect to its stock the tax_court held that the tax_benefit_rule applied the court then discussed the taxpayer’s sec_311 override argument the court concluded that it was not necessary to address this argument because it concluded that for purposes of this case the qwnas were not stock and therefore sec_311 did not apply the court reasoned as follows the qwnas do not possess the salient features of common_stock the taxpayer knew how to issue stock and chose not to do so and the taxpayer did not issue preferred_stock as explained above the qwnas in this case meet the standards for an equity_interest in a cooperative for purposes of applying the corporate_reorganization provisions of sec_368 under the standards of both revrul_70_298 and atwood grain in atwood grain the tax_court analyzed each feature of the participation certificates at issue before concluding in a well-reasoned opinion that they constituted equity as discussed above the features of the participation certificates at issue in atwood grain are remarkably similar to the qwnas under consideration in the case at hand although as also noted above the tax_court in gold kist determined that the qwnas in that case which are similar to the qwnas here did not meet the standard for an equity_interest in a cooperative for purposes of applying sec_311 the tax_court was primarily concerned with the tax_benefit_rule issue and it did not discuss the effect of its decision that the participation certificates were not equity on atwood grain or distinguish itdollar_figure the third mixon factor sec_311 provides that if a corporation distributes appreciated_property other than an obligation of such corporation to a shareholder in a distribution to which subpart a sec_301 - applies then the corporation shall recognize gain as if it sold the property to the shareholder at its fair_market_value in this case the taxpayer distributed cash to its shareholders in redemption of their qwnas so this provision did not apply the court simply noted that the ‘hybrid’ nature of qwnas has been previously addressed in postf-112207-14 in any event the 11th circuit reversed the tax court’s decision in atwood grain without commenting on whether the qwnas constituted debt or equity for purposes of sec_311 thus we regard the holding of atwood grain ie that qwnas are equity for purposes of the corporate_reorganization provisions of sec_368 as the controlling precedent certainly if the instant case involved a reorganization the atwood grain court would conclude that the qwnas were equity it is likely that the court would reach the same result in the liquidation contextdollar_figure thus we believe that the correct approach is to apply the rationale of revrul_70_298 and atwood grain to qwnas extinguished as part of a liquidation within the meaning of sec_336 treatment by partnership of payment with respect to former qwnas the service disagrees with the taxpayer’s position that the qwnas assumed by partnership are a sec_1_752-7 liability as defined in sec_1 b the payment is a nondeductible distribution_of_property to the partners and former partners made pursuant to sec_731 and sec_736 because the satisfaction of the qwnas does not create or increase partnership’s basis give rise to an immediate deduction or give rise to a non-deductible expense the qwnas are not a sec_1_752-7 liabilitydollar_figure therefore partnership is not entitled to a deduction for the payment in year with respect to the qwnas atwood grain gold kist t c pincite n however the reference to the hybrid nature of revolving fund credits in atwood grain was part of the court’s introductory discussion more importantly the atwood grain court concluded that the indicia of equity in this case predominates with certainty atwood grain t c pincite postf-112207-14 summary because the qwnas in the current case represent a preferred equity_interest in cooperative cooperative is first treated as distributing all of its assets and liabilities in the deemed liquidation to its holders with respect to the qwnas up to the aggregate face_amount thereof and second is treated as distributing the remainder of its assets and liabilities to its holders with respect to the common_stock thus both the qwnas and the common_stock of cooperative are extinguished in the liquidation the deemed contribution is treated as if the former shareholders of cooperative contributed the assets and liabilities that they were deemed to have received from cooperative to partnership in exchange for the assumption of the former cooperative’s liabilities and the partnership’s issuance of three classes of partnership_interest the class a units and class b units were essentially received by the former patrons in exchange for common_stock in cooperative the preferred partnership interests were received by the former patrons as a result of the qwnas that had been issued to them by the former cooperative case development hazards and other considerations --------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-112207-14 please call if you have any partnership questions please call if you have any co-op questions and please call if you have any corporate_liquidation questions ______________________ isaac w zimbalist senior technician reviewer branch corporate _______________________ david r haglund chief branch passthroughs and special industries
